DETAILED ACTION
This is a Final Office action is in response to communications filed on March 31st, 2021. Claims 24, 31, and 38 are amended. Claims 24-44 are currently pending.
Priority
This application is a continuation of U.S. Patent Application No. 14/980,678, filed December 28th, 2015, which claims priority to claims the benefit of provisional patent application U.S. Serial No. 62/097,536 filed December 29th, 2014 which is incorporated herein by reference. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-27, 29-34, 36-41, and 43-44 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US Pub. 20150058140 (“Dixon”) in view of US Pub. 20130196293 (“Wood”) in view of US Pub. 20070259716 (“Mattice”).
Claims 24, 31, and 38, Dixon discloses, one or more servers including: communication circuitry configured to connect with consumer devices via a network (“FIG. 1, the example environment 100 can comprise a client device 102, an in-application offer system 106, a purchase system 108, and a computer network 104 communicatively coupling together each of 
and processing circuitry configured to: generate a consumer interface (“a user interface will be understood to include a graphical user interface (GUI), which may be optimized for use on a touch-enabled display”) (0039-0040) the consumer interface configured to display an object on a virtual surface of the consumer interface at a start location of the consumer interface, a change in a location of the object being responsive to motion data (i.e. under BRI, Examiner interprets display an object as graphical container that also displays change in location for item 1604 in fig. 16 to 1704 in Fig. 17)  (“In FIG. 15, a game user interface for a video game "Cling Thing" is shown with an in-game offer for "Perfect Kick" being presented over the game user interface 1500 of the video game. As shown, the in-game offer for "Perfect Kick" is visually represented by a graphical asset 1502, which is presented over the game user interface in a graphical container 1504 depicting a bubble. In accordance with various embodiments, the graphical container 1504 may be in motion across the game user interface, may be configured to receive user interactions (e.g., through a touch-enabled display), and may provide a graphical response (e.g., change in movement, pop, bounce) based on the user interactions. As described herein, the graphical container 1504 may be presented through an in-application offer user interface that is overlain over the application user interface (e.g., game user interface) of the application (e.g., the video game) … the game user interface may have darkened because the user is dragging-and-dropping one of the graphical containers 1604, or physically moving the mobile device upon which the game user interface and the in-application offer user interface are being displayed”) (0123-0125, Figs. 15-17);
provide the consumer interface to the consumer device via the network (“a user interface will be understood to include a graphical user interface (GUI), which may be optimized for use on a touch-enabled display”) (0039-0040);
determine a motion data objective, wherein the motion data objective includes one or more new locations in the consumer interface, each representative of a selection option, to which the object can be moved to by generation of motion data (i.e. as per applicant’s specification [00107], Examiner interprets  motion data objective may include moving selector associated to graphical container moved within the device display via user interface) (“the graphical container 1504 may be in motion across the game user interface, may be configured to receive user interactions (e.g., through a touch-enabled display), and may provide a graphical response (e.g., change in movement, pop, bounce) based on the user interactions. As described herein, the graphical container 1504 may be presented through an in-application offer user interface that is overlain over the application user interface (e.g., game user interface) of the application … the game user interface may have darkened because the user is dragging-and-dropping one of the graphical containers 1604, or physically moving the mobile device upon which the game user interface and the in-application offer user interface are being displayed” and “A user interaction may comprise a user input received via a user input device coupled to a computing device, such a touch-enabled display, a keyboard, a mouse, a microphone, accelerometer, camera, or the like”) (0123-0124 and 0008);
receive the motion data from the consumer device via the network (“the system or method can receive an indication from a user to drag the advertisement data and the graphical container from a first portion of the screen to an other and moving the advertisement data and the graphical container from the first portion of the screen to the other based on the indication”) (0011), 
and provide an electronic marketing communication of the promotion to the consumer device via the network (“The client device 102 may be configured to communicatively connect with the in-application offer system 106, which can provide the client device 102 with one or more offers to for presentation over an application user interface at the client device 102”) (0049).
Dixon specifically doesn’t disclose, motion sensor including one or more of: a six-axis gyroscope accelerometer, or a three axis gyroscope and consumer interface is being displayed on the consumer device, however Wood discloses, the consume device including a motion sensor including one or more of: a six-axis gyroscope accelerometer; or a three axis gyroscope (Examiner notes, Applicant is advised to correct the typo in bold and underline, Examiner interprets that as consumer) (“the motion sensor 204 may instead or in addition comprise one or more gyro-motion sensors or gyroscopes for detecting rotational movement. For example, the motion sensor 204 may comprise a rotating or vibrating element”) (0036-0037);
the motion data generated by the motion sensor of the consumer device while the consumer interface is being provided to the consumer device and while the consumer interface is being displayed on the consumer device (“the motion sensor 204 may be operative to calculate the tilt of the electronic device 100 with respect to the y-axis. In some embodiments, the motion sensor 204 may instead or in addition comprise one or more gyro-motion sensors or gyroscopes for detecting rotational movement. For example, the motion sensor 204 may comprise a rotating or vibrating element”) (0036-0037, 0056-0057).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, generate and provide a consumer interface to the consumer device via the network, determine a motion data objective, receive the motion data, Dixon, motion sensor including one or more of: a six-axis gyroscope accelerometer, or a three axis gyroscope and consumer interface is being displayed on the consumer device, as taught by Wood for the purpose to capture motion estimation and spatial and gestural interaction thus providing a richer and more intuitive interface with the content, without the need for any additional hardware.
Dixon specifically doesn’t disclose, determine a promotion data parameter of a promotion based on an updated position of the object relative to the one or more new locations of the motion data objective and consumer account data associated with the consumer device, the updated position of the object provided, in real-time, to the consumer interface, however Mattice discloses, determine a promotion data parameter of a promotion based on an updated position of the object relative to the one or more new locations of the motion data objective (i.e. Examiner interprets motion data objective associated with game level reached) (“Movable Graphics and Movable Ball--Tilting the handheld device (e.g., in various directions) moves all objects which are displayed. [0142] Spinning of Reels--Spinning of reels (e.g., such as those displayed at the handheld device, or at a gaming machine or slot machine) may be accomplished via tilting motions and/or other gestures performed by the user. In at least some embodiments, such a feature may be enabled in combination with other input from the user (such as, for example, the depressing of a specific button or key on the handheld device). For example, when the handheld device is tilted backwards, the reels may be cocked. Tilting the handheld device forward may initiate spinning of the reels. Tilting the handheld device to either side may initiate stopping of the reels. [0143] Dice Throwing--Dice throwing may be accomplished via tilting motions and/or other gestures performed by the user. In at least some embodiments, such a feature may be the updated position of the object provided, in real-time, to the consumer interface (“the captured image data from the image sensors/cameras may be analyzed according to various criteria (e.g., object recognition, acceleration, velocity, displacement, time period, etc.) in order to determine whether any meaningful player movements and/or gestures have occurred. According to one embodiment, a meaningful gesture may be identified if the characteristics of the detected gesture have been determined to have satisfied predefined threshold criteria”) (0312), and consumer account data associated with the consumer device (“a handheld device may be adapted to communicate with a remote server to access player account data”) (0102-0103), wherein the consumer account data is accessed from a consumer database and associated with the consumer device based on the consumer device providing login data to the central system via the network (“the User Identification module may be adapted to determine the identity of the current user or owner of the handheld device. For example, in one embodiment, the current user may be required to perform a log in process at the handheld device in order to access one or more features. Alternatively, the handheld device may be adapted to automatically determine the identity of the current user based upon one or more external signals such as, for example, an RFID tag or badge worn by the current user which provides a wireless signal to the handheld device for determining the identity of the current user”) (0113).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, generate and provide a consumer interface to the Dixon, determine a promotion data parameter of a promotion based on an updated position of the object relative to the one or more new locations of the motion data objective and consumer account data associated with the consumer device, the updated position of the object provided, in real-time, to the consumer interface, as taught by Mattice for the purpose to allow players to intuitively navigate within a game environment by moving their handheld device, for instance, may be designed so that a player navigates (along a three dimensional path) by tilting their device in various directions to view bonus choices (0371).

Claims 25, 32, and 39, Dixon specifically doesn’t disclose, m the motion data indicates a rotational motion of the consumer device, however Wood discloses, wherein the motion data indicates a rotational motion of the consumer device (“the motion sensor 204 may instead or in addition comprise one or more gyro-motion sensors or gyroscopes for detecting rotational movement. For example, the motion sensor 204 may comprise a rotating or vibrating element”) (0036-0037).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, generate and provide a consumer interface to the consumer device via the network, determine a motion data objective, receive the motion data, consumer account data associated with consumer provided login data to central system and provide an electronic marketing communication, as disclosed by Dixon, the motion data indicates a rotational motion of the consumer device, as taught by Wood for the purpose to 

Claims 26, 33, and 40, Dixon specifically doesn’t disclose, the motion data generated by the motion sensor moves within the consumer interface based on the rotational motion of the consumer device, however Wood discloses, wherein the object that is responsive to the motion data generated by the motion sensor moves within the consumer interface based on the rotational motion of the consumer device (“in order to move the phonic object 602a from the first position to a second position represented by phantom phonic object 602b, a user may tilt the electronic device 600 to the left, causing the phonic object 602a to move to the left of the display screen 606. A user also may tilt the electronic device 600 along an axis extending perpendicular to the drawing. Tilting the electronic device 600 along the axis perpendicular to the page may impart a downward movement to the phonic object 602a. The combination of these two movements will result in the phonic object 602a moving from the first position to the position illustrated by the phantom phonic object 602b. In some embodiments, the phonic object 602a may be displayed as a phonic object located within a graphical container such as, for example, a bubble”) (0056-0057).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, generate and provide a consumer interface to the consumer device via the network, determine a motion data objective, receive the motion data, consumer account data associated with consumer provided login data to central system and provide an electronic marketing communication, as disclosed by Dixon, the motion data generated by the motion sensor moves within the consumer interface based on the rotational Wood for the purpose to capture motion estimation and spatial and gestural interaction thus providing a richer and more intuitive interface with the content, without the need for any additional hardware.

Claims 27, 34, and 41, Dixon specifically doesn’t disclose, providing visual feedback causing the consumer interface to display the object in a second location, the second location being different than the start location, and a change in location being caused by the motion data, however Woods discloses, provide, in real-time, visual feedback to the consumer device, the visual feedback responsive to the motion data, the visual feedback provided via the consumer interface, the providing of the visual feedback causing the consumer interface to display the object in a second location, the second location being different than the start location, and a change in location being caused by the motion data (“An interaction object 604a may be generated and displayed by the visual peripheral output device 202 on the display screen 606. In some embodiments, the position of the interaction object 604a may be affected by any suitable input such as, for example, the motion sensor 204. As shown by the phantom interaction object 604b, the interaction object can be moved on the display screen 606 by manipulating the electronic device 600. For example, in order to move the interaction object from its original position to a second position represented by phantom interaction object 604b, a user my tilt the electronic device 600 to the left, causing the interaction object 604a to move to the left of the display screen 606. In some embodiments, the interaction object may be an animated graphical character such as, for example, a cartoon ant. In some embodiments, the animated graphical character may be shown performing an activity such as, for example, snowboarding”) (0057, 0056-0058).
Dixon, providing visual feedback causing the consumer interface to display the object in a second location, the second location being different than the start location, and a change in location being caused by the motion data, as taught by Wood for the purpose to capture motion estimation and spatial and gestural interaction thus providing a richer and more intuitive interface with the content, without the need for any additional hardware.

Claims 29, 36, and 43, Dixon discloses, determine a motion data score threshold that varies based on the motion data objective, wherein the motion data score threshold represents a defined amount value, a defined selection value, or a quantitative proximity value (“a reward based on the action performed with respect to the first offer or providing the reward based on the event with respect to the first offer. For example, a reward may be granted in response to a user opening the offer, accepting the offer, or successfully redeeming the offer (e.g., started and finished downloading application offered). The conditions upon which the reward is provided may vary between different embodiments. A reward can comprise any form of incentive, such as a coupon, a voucher, a gift certificate, or a credit. The incentive may be one redeemable by a recipient in the real world (e.g., in a physical retail store or through an online merchant) or in a virtual world (e.g., online virtual world). Additionally, the incentive may be one that can be redeemed with respect to the application through which the offer was originally accepted. When wherein the promotion data parameter of the promotion is determined based on satisfaction of the motion data score threshold and the consumer account data associated with the consumer device (“An event with respect to an offer can include opening an offer (e.g., access details regarding the offer), closing the offer after it has been opened, an offeree declining the offer, the offeree accepting the offer, and the like”) (0041).

Claims 30, 37, and 44, Dixon discloses, wherein the processing circuitry is further configured to: receive a second consumer input or motion data input to confirm a selection of a selection option 
Claims 28, 35, and 42 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US Pub. 20150058140 (“Dixon”) in view of US Pub. 20130196293 (“Wood”) in view of US Pub. 20070259716 (“Mattice”) in further view of US Pub. 20140364202 (“Harms”).
Claims 28, 35, and 42, Dixon specifically doesn’t disclose, determine a motion data score based on the motion data, wherein the motion data score indicates a level of completion of the motion data objective by the motion data, wherein determination of the promotion data parameter of the promotion is further based on the motion data score, however Harms discloses, determine a motion data score based on the motion data, wherein the motion data score indicates a level of completion of the motion data objective by the motion data (“The products may also be used as an adjunct to scoring points and capturing weapons and energy and the like required to move forward in the game and/or change levels of play. Frequently game players must store weapons or components they find or capture or earn in a game, for use later in other game levels or to reach those levels. Using the game method and system herein, once users start the game with a product, they may optionally be offered the ability to augment their scores and ability to move into other game levels, by using or buying more product, or by visiting a site related to the game, and purchasing points or "power" or other items required in the virtual game world to progress”) (0021), wherein determination of the promotion data parameter of the promotion is further based on the motion data score (i.e. Examiner interprets motion data score associated with game level reached) (“The ads 32 and 34 may change with each passing of a billboard during play, at change of game level, or they may be static. The advertisements may be downloaded to the user device or smartphone 12 during downloading of the game or software and stored for use on cue by the software, or preferably may be communicated in real time thereby allowing for changes to advertisements 34 based on the advertiser's instructions, or based 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, generate and provide a consumer interface to the consumer device via the network, determine a motion data objective, receive the motion data, consumer account data associated with consumer provided login data to central system and provide an electronic marketing communication, as disclosed by Dixon, determine a motion data score based on the motion data, wherein the motion data score indicates a level of completion of the motion data objective by the motion data, wherein determination of the promotion data parameter of the promotion is further based on the motion data score, as taught by Harms for the purpose to provide imbedded or real time advertising within the video projected on the display during user interaction in operation of the game for while interacting with the game software to move through course and levels of the game.

Response to Arguments
With regards to Double Patenting rejections:
Applicant's arguments, see page(s) 1, filed March 31st, 2021, with respect to the Terminal Disclaimer filed herewith is sufficient to overcome the double patenting rejection. 
With regards to §103 rejections:
Applicant's arguments, see page(s) 9-12, filed March 31st, 2021, with respect to the rejection(s) of claims 24-44 under 35 U.S.C 103 have been fully considered but are moots on new ground of rejection. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to generating consumer interface and triggering of an advertisement delivery based on received user input or captured by user device sensors.
U.S. Pub. No. 20150186944 (“Forsblom”)
U.S. Pub. No. 20140357312 (“Davis”).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/Primary Examiner, Art Unit 3682